                       Case 18-19441-EPK              Doc 518     Filed 01/18/19        Page 1 of 2




            ORDERED in the Southern District of Florida on January 18, 2019.




                                                                        Erik P. Kimball, Judge
                                                                        United States Bankruptcy Court
_____________________________________________________________________________
                                   UNITED STATES BANKRUPTCY COURT
                                    SOUTHERN DISTRICT OF FLORIDA
                                      WEST PALM BEACH DIVISION

        In re:                                                     CASE NO. 18-19441-EPK
                                                                   CHAPTER 11
        160 ROYAL PALM, LLC,

              Debtor.
        _________________________/                 

                    ORDER ON: (1) MOTION TO LIMIT CREDIT BID [ECF NO. 103];
                         (2) MOTION TO ESTIMATE CLAIM [ECF NO. 133];
                 (3) MOTION TO TERMINATE STAY OR DISMISS CASE [ECF NO. 69];
                       AND (4) MOTION FOR JUDICIAL NOTICE [ECF NO. 514]

                 This matter came before the Court for continued evidentiary hearing on January 18, 2019

        upon the (1) Debtor’s Motion to Limit Credit Bids with Respect to Sale of Substantially All of Its Assets (ECF

        No. 103); (2) Secured Creditor KK-PB Financial, LLC’s Motion to Estimate Claim for Purposes of Credit Bidding

        Pursuant to 11 U.S.C. §§ 502(c) and 363(k) (ECF No. 133); (3) Secured Creditor KK-PB Financial, LLC’s

        Motion to (I) Modify and Terminate Automatic Stay; or (II) Dismiss Chapter 11 Proceeding (ECF No. 69); and

        (4) the Motion for Judicial Notice (ECF No. 514).




                                                         Page 1 of 2 
         
                  Case 18-19441-EPK                Doc 518         Filed 01/18/19          Page 2 of 2



         In light of the proposed settlement announced by 160 Royal Palm, LLC (the “Debtor”) and

KK-PB Financial LLC, which the parties expect to present to the Court by way of a separate motion,

the Court ORDERS and ADJUDGES as follows:

         1.        The evidentiary hearings scheduled for January 28, 2019 and January 29, 2019 are

                   cancelled.

         2.        The following matters are continued pending further order of the Court: (1) Debtor’s

                   Motion to Limit Credit Bids with Respect to Sale of Substantially All of Its Assets (ECF No.

                   103); (2) Secured Creditor KK-PB Financial, LLC’s Motion to Estimate Claim for Purposes of

                   Credit Bidding Pursuant to 11 U.S.C. §§ 502(c) and 363(k) (ECF No. 133); (3) Secured

                   Creditor KK-PB Financial, LLC’s Motion to (I) Modify and Terminate Automatic Stay; or (II)

                   Dismiss Chapter 11 Proceeding (ECF No. 69); and (4) the Motion for Judicial Notice (ECF

                   No. 514). The Debtor or KK-PB Financial LLC are directed to notify the Court if it

                   becomes necessary to reset these matters.

                                                           ### 

Copy to:

Philip J. Landau, Esq.

Philip J. Landau, Esq. is directed to serve a copy of this order on all appropriate parties and file a certificate of service.




                                                         Page 2 of 2 
 
